DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments received 10/21/2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 7-9”. This language corresponds to the newly amended language of claims 1 and 8. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, see fig. 2, identifying F1 and F2 lion, F3 and F4 Gazelle, F6 a Lion and Gazelle.  At least Fig. 2 teaches “first image sequence and second image sequence”, outlined below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty et al. US 2016/0070962.

In regarding to claim 1 Shetty teaches:
1. An electronic device, comprising: a memory storing one or more instructions; and a processor executing the one or more instructions stored in the memory, wherein the processor is configured to execute the one or more instructions to: 
Shetty, Fig. 1 and 0024-0028

obtain a plurality of image sequences divide from original image data; determine a predetermined number of image sequences among the plurality of image sequences as an input image group; 
FIG. 2 illustrates the segmentation of a video and selection of a representative frame, according to one embodiment. The segmentation and selection of a representative frame is performed as described above by the components of the video hosting service 100. Video 200 is segmented into a set of segments 210 by the video segmentation module 120. Each of the segments includes a chronological set of frames 220, shown here as frames F.sub.1-F.sub.7. Each of the frames is associated with a set of semantic features identified by the feature extraction module 120. In this example, the illustrated segment is a segment showing a lion chasing a gazelle. In the segment, initially the frames depict a lion, then at frame F.sub.3 and F.sub.4 a gazelle is shown, and a lion begins chasing the gazelle at F.sub.5 and are both in-frame and identified in F.sub.6, and the lion alone is identified in F.sub.7. As described above, these semantic features in one embodiment identify a likelihood of a semantic concept being present in a frame, and while displayed here as "present," the semantic concepts may only indicate that a particular concept, e.g., "lion" is likely or highly likely present in a frame or may include a floating point likelihood or probability of the concept occurring in the frame. After scoring the semantic concepts in the frame, the frame selection module 124 selects frame F.sub.6 as the representative frame in this segment. When scoring the frames, the frame selection module 124 identifies that the semantic concepts associated with the segment are "lion" and "gazelle." Frame F.sub.6, as including both lion and gazelle, receives a score for each concept and a total semantic score accounting for each. After 
Shetty 0050, emphasis added.


select a first image sequence among the image sequences included in the first input image group and add the selected first image sequence to a highlight image group based on one or more image sequences pre-classified as a highlight image group, 
FIG. 2 illustrates the segmentation of a video and selection of a representative frame, according to one embodiment. The segmentation and selection of a representative frame is performed as described above by the components of the video hosting service 100. Video 200 is segmented into a set of segments 210 by the video segmentation module 120. Each of the segments includes a chronological set of frames 220, shown here as frames F.sub.1-F.sub.7. Each of the frames is associated with a set of semantic features identified by the feature extraction module 120. In this example, the illustrated segment is a segment showing a lion chasing a gazelle. In the segment, initially the frames depict a lion, then at frame F.sub.3 and F.sub.4 a gazelle is shown, and a lion begins chasing the gazelle at F.sub.5 and are both in-frame and identified in F.sub.6, and the lion alone is identified in F.sub.7. As described above, these semantic features in one embodiment identify a likelihood of a semantic concept being present in a frame, and while displayed here as "present," the semantic concepts may only indicate that a particular concept, e.g., "lion" is likely or highly likely present in a frame or may include a floating point likelihood or probability of the concept occurring in the frame. After scoring the semantic concepts in the frame, the frame selection module 124 selects frame F.sub.6 as the representative frame in this segment. When scoring the frames, the frame selection module 124 identifies that the semantic concepts associated with the segment are "lion" and "gazelle." Frame F.sub.6, as including both lion and gazelle, receives a score for each concept and a total semantic score accounting for each. After optionally generating a combined score accounting for an aesthetic score, Frame F.sub.6 is selected as the representative frame 230. In practice, multiple frames are likely to include the concepts "lion" and "gazelle." Incorporating the aesthetic score may assist in identifying which of these frames is aesthetically most pleasing to a user.
Shetty 0050, emphasis added.


by using a trained model trained using an artificial intelligence algorithm; 
The features may also include intermediate layer outputs of a deep neural network trained for a variety of image and video recognition, classification, or ranking tasks. Optionally, in order to reduce the dimensionality of these features while maintaining the discriminating aspects, the features are reduced. The feature reduction is performed in one embodiment using a learned linear projection using principal component analysis to reduce the dimensionality of the feature vectors to 50, or some other suitable number less than 100. Other embodiments can use additional techniques to reduce the number of dimensions in the feature vectors when desired.
Shetty 0036, 0038, emphasis added.

and generate summary image data extracted from the original image data, by using image sequence included in the highlight image group. 
FIG. 3 illustrates the generation of a segment table indicating representative frames for video segments of a video according to one embodiment. In this example, a video 300 includes a variety of animals. The video is analyzed by the video segmentation module 122 using several methods of identifying video segments, which yields identified video segment sets 310A-C. For each video segment in the set, a representative frame 315 is identified by the frame selection module 124 as described above. Since the various methods of segmentation may identify different boundaries within the video 300, different representative frames may be selected for the various segments, as shown. The segments and representative frames are stored in a segment table 320, which identifies the segments, a representative frame for each segment, and a set of semantic concepts associated with the representative frame.
Shetty 0051-0054 and Fig. 5, emphasis added.


wherein the processor is further configured to: determine a predetermined number of image sequences from a next image sequence arranged adjacent to the selected first image sequence in a reproduction time order as a second input image group; 
FIG. 2 illustrates the segmentation of a video and selection of a representative frame, according to one embodiment. The segmentation and selection of a representative frame is performed as described above by the components of the video hosting service 100. Video 200 is segmented into a set of segments 210 by the video segmentation module 120. Each of the segments includes a chronological set of frames 220, shown here as frames F.sub.1-F.sub.7. Each of the frames is associated with a set of semantic features identified by the feature extraction module 120. In this example, the illustrated segment is a segment showing a lion chasing a gazelle. In the segment, initially the frames depict a lion, then at frame F.sub.3 and F.sub.4 a gazelle is shown, and a lion begins chasing the gazelle at F.sub.5 and are both in-frame and identified in F.sub.6, and the lion alone is identified in F.sub.7. As described above, these semantic features in one embodiment identify a likelihood of a semantic concept being present in a frame, and while displayed here as "present," the semantic concepts may only indicate that a particular concept, e.g., "lion" is likely or highly likely present in a frame or may include a floating point likelihood or probability of the concept occurring in the frame. After scoring the semantic concepts in the frame, the frame selection module 124 selects frame F.sub.6 as the representative frame in this segment. When scoring the frames, the frame selection module 124 identifies that the semantic concepts associated with the segment are "lion" and "gazelle." Frame F.sub.6, as including both lion and gazelle, receives a score for each concept and a total semantic score accounting for each. After optionally generating a combined score accounting for an aesthetic score, Frame F.sub.6 is selected as the representative frame 230. In practice, multiple frames are likely to include the concepts "lion" and "gazelle." Incorporating the aesthetic score may assist in identifying which of these frames is aesthetically most pleasing to a user.
Shetty 0050-0054, emphasis added.

select a second image sequence among the image sequences included in the second input image group based on the image sequences including the first image sequence pre-classified as the highlight image group; and add the selected second image sequence to the highlight image group.
FIG. 2 illustrates the segmentation of a video and selection of a representative frame, according to one embodiment. The segmentation and selection of a representative frame is performed as described above by the components of the video hosting service 100. Video 200 is segmented into a set of segments 210 by the video segmentation module 120. Each of the segments includes a chronological set of frames 220, shown here as frames F.sub.1-F.sub.7. Each of the frames is associated with a set of semantic features identified by the feature extraction module 120. In this example, the illustrated segment is a segment showing a lion chasing a gazelle. In the segment, initially the frames depict a lion, then at frame F.sub.3 and F.sub.4 a gazelle is shown, and a lion begins chasing the gazelle at F.sub.5 and are both in-frame and identified in F.sub.6, and the lion alone is identified in F.sub.7. As described above, these semantic features in one embodiment After scoring the semantic concepts in the frame, the frame selection module 124 selects frame F.sub.6 as the representative frame in this segment. When scoring the frames, the frame selection module 124 identifies that the semantic concepts associated with the segment are "lion" and "gazelle." Frame F.sub.6, as including both lion and gazelle, receives a score for each concept and a total semantic score accounting for each. After optionally generating a combined score accounting for an aesthetic score, Frame F.sub.6 is selected as the representative frame 230. In practice, multiple frames are likely to include the concepts "lion" and "gazelle." Incorporating the aesthetic score may assist in identifying which of these frames is aesthetically most pleasing to a user.
Shetty 0050-0054, emphasis added.


In regarding to claim 2 Shetty teaches:
2. The electronic device of claim 1, wherein the processor is configured to execute the one or more instructions to: select one of image sequences included in the input image data group based on section information corresponding to each of the image sequences included in the input image data group, wherein the section information comprises information about a section to which each image sequence belongs among a plurality of sections into which the original image data is divided.
FIG. 3 illustrates the generation of a segment table indicating representative frames for video segments of a video according to one embodiment. In this example, a video 300 includes a variety of animals. The video is analyzed by the video segmentation module 122 using several methods of identifying video segments, which yields identified video segment sets 310A-C. For each video segment in the set, a representative frame 315 is identified by the frame selection module 124 as described above. Since the various methods of segmentation may identify different boundaries within the video 300, different representative frames may be selected for the various segments, as shown. The segments and representative frames are stored in a segment table 320, which identifies the segments, a representative frame for each segment, and a set of semantic concepts associated with the representative frame.
Shetty 0050-0051, emphasis added.
 
In regarding to claim 3 Shetty teaches:
3. The electronic device of claim 1, wherein the processor is configured to execute the one or more instructions to: divide the original image data into the plurality of image sequences based on a predetermined time unit; 
FIG. 3 illustrates the generation of a segment table indicating representative frames for video segments of a video according to one embodiment. In this example, a video 300 includes a variety of animals. The video is analyzed by the video segmentation module 122 using several methods of identifying video segments, which yields identified video segment sets 310A-C. For each video segment in the set, a representative frame 315 is identified by the frame selection module 124 as described above. Since the various methods of segmentation may identify different boundaries within the video 300, different representative frames may be selected for the various segments, as shown. The segments and representative frames are stored in a segment table 320, which identifies the segments, a representative frame for each segment, and a set of semantic concepts associated with the representative frame.
Shetty 0050-0051 and Fig. 3 segment table, emphasis added.

and determine the predetermined number of image sequences arranged adjacent to each other in a reproduction time order among the plurality of divided image sequences as the input image group. 
FIG. 3 illustrates the generation of a segment table indicating representative frames for video segments of a video according to one embodiment. In this example, a video 300 includes a variety of animals. The video is analyzed by the video segmentation module 122 using several methods of identifying video segments, which yields identified video segment sets 310A-C. For each video segment in the set, a representative frame 315 is identified by the frame selection module 124 as described above. Since the various methods of segmentation may identify different boundaries within the video 300, different representative frames may be selected for the various segments, as shown. The segments and representative frames are stored in a segment table 320, which identifies the segments, a representative frame for each segment, and a set of semantic concepts associated with the representative frame.
Shetty 0050-0051 and Fig. 3 segment table, emphasis added.

In regarding to claim 5 Shetty teaches:
5. The electronic device of claim 1, wherein the processor is configured to execute the one or more instructions to determine a target time of the summary image data based on a user input.
Shetty 0051-0054 and Fig. 5,
 
In regarding to claim 6 Shetty teaches:
6. The electronic device of claim 5, wherein the processor is configured to execute the instructions to select an image sequence to be added to the highlight image group multiple times based on the target time. 
Shetty 0051-0054 and Fig. 5,

In regarding to claim 7 Shetty teaches:
7. The electronic device of claim 1, wherein the processor is configured to execute the one or more instructions to control a display to display the generated summary image data as a thumbnail image. 
In one embodiment, the video summary module also determines whether to replace a default thumbnail for a video based on the selected representative frame. Each video may be associated with a default thumbnail, which may be designated by a user uploading the video or may be selected based on semantic of aesthetic features of the video. The video summary module 126 determines whether to replace the default thumbnail in some embodiments by comparing a relevance score of the selected representative frames to a relevance score calculated with respect to the default thumbnail. The relevance scores may be calculated with respect to the video metadata, search query, or user interests as described above. When the representative frame relevance score is higher than the default thumbnail by a threshold value, the representative frame is selected as a replacement thumbnail for display.
Shetty 0058, 0064, emphasis added.
Claims 8-10, 12-14 list all similar elements of claims 1-3 and 5-7, but in method form rather than device form.  Therefore, the supporting rationale of the rejection to claims 1-3 and 5-7 applies equally as well to claims 8—10 and 12-14.
Claim 15 list all similar elements of claim 1 or 8, but in non-transitory recording medium form rather than device or method form.  Therefore, the supporting rationale of the rejection to claims 1 or 8 applies equally as well to claims 15.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.